DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “wherein the cache comprises a plurality of data registers configured to store data each associated with one of a plurality of lock tags, and wherein the cache logic is configured to set the lock tag associated with the one of the plurality of data registers which stores the data associated with the address.” is neither disclosed in the specification nor shown in any of the drawings. There are no data registers and no lock tags disclosed in the specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,264,079. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6 are anticipated by claims 1, 3, 4 and 6 of the patent and claims 4, 7 and 8-14 would have been obvious over claims 1-7, 6 and 15 of the patent.
Regarding claim 1: Claim 1 of the patent recites an apparatus comprising: 
a cache configured to store data associated with an address in a cache entry (claim 1, lines 10-11); and 
cache logic (claim 1, line 4) configured to change a count value based on a number of accesses associated with the address (claim 1, lines 5-6) and configured to lock the cache entry based on the count value (claim 1, lines 6-9, the cache entry is locked when the row is inactivated and claim 3, lines 3-6).
Regarding claim 2: Claim 4 of the patent recites the apparatus of claim 1, wherein the cache logic is configured to lock the cache entry for an amount of time.
Regarding claim 3: Claim 6 of the patent recites the apparatus of claim 1, wherein the cache logic is configured to change a second count value each time the address is accessed, change the count value each time the second count value crosses a threshold, and lock the cache entry when the count value crosses a threshold.
Regarding claim 4: It would have been obvious to one of ordinary skill in the art to recognize that claim 15 recites that the cache logic is configured to store a stored address and increase the count value each time the address matches the stored address (by the comparison).
Regarding claim 6: Claim 1 of the patent recites the apparatus of claim 1, further comprising a processor configured to provide the address as part of an access operation on a memory (claim 1, lines 2-3).
Regarding claim 7: Claim 6 of the patent recites that the logic is further configured to change a second count value. It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claim 7 and the apparatus of claim 6 of the patent are identical in structure; therefore, the differences between claim 7 and claim 8 of the patent only functional limitations. 
Regarding claims 8-14: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 1-7 of the patent are identical and the apparatus of claims 1-7 of the patent is used to perform the method of claims 8-14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2021/0406170, hereinafter “Jung”).
Regarding claims 1 and 8: Jung discloses an apparatus and a method comprising: 
a cache (Fig. 3, 312) configured to store data associated with an address in a cache entry (paragraph [0022], data in tag array must be associated with an address); and 
cache logic (cache control logic) configured to change a count value based on a number of accesses associated with the address (paragraph [0022], lines 5-8) and configured to lock the cache entry based on the count value (paragraph [0108]).
Regarding claims 2 and 9: Jung discloses the cache logic is configured to lock the cache entry for an amount of time (paragraph [0108]).
Regarding claim 6: Jung discloses the apparatus of claim 1, further comprising a processor (Fig. 9, 940) configured to provide the address as part of an access operation on a memory.
Regarding claim 12: Jung discloses the method of claim 8, further comprising accessing memory cells of a memory array based on the address (Fig. 1).

Allowable Subject Matter
Claims 15-20 are allowed.
Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of a second data storage structure configured to store a second plurality of addresses and change a second count value each time the address provided by the first data storage structure matches one of the second plurality of addresses, and configured to provide the address when the second count value crosses a second threshold; and a cache configured to store data associated with the address in a cache entry, wherein the cache entry is locked responsive to the address being provided by the second data storage structure.” in combination with the other limitations thereof as is recited in the claim. Claims 16-20 depend on claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827